Ostrander, J.
The case was tried without a jury, and the court made findings of fact and of law. The record is certified to contain all of the evidence given upon the trial. Nineteen errors, fourteen of which relate to the admission or rejection of testimony, are assigned. • It is claimed, also, that there is no evidence to support the third, and no competent evidence to support the fourth, fifth, and sixth findings of fact. No exceptions were taken to any of the findings, and it is not assigned as error, or contended, that the facts found do not support the conclusion of law.
The judgment must be affirmed upon the authority of Weist v. Morlock, 116 Mich. 606; Stafford v. Crawford, 118 Mich. 285; Circuit Court Rule No. 26.
McAlvay, Grant, Blair, and Moore, JJ., concurred.